FILED

uNITED sTArEs DISTRICT count Nov ' 8 m
FoR THE DISTRICT oF COLUMBIA C'¢rk. \J.S. Disrrlcc and
Bankruptcy Courts
Derrek E. Arrington, )
Plainriff, l
v. l civil A¢ri18 U.S.C. §§ 922(g) and 924(a)(2). See United States v. Arrington,
Crim. No. 00-0159; U.S. v. Arrington, 309 F.3d 40, 42 (D.C. Cir. 2002).

Since the success of the plaintiffs claim challenging the underlying authority of his
conviction would necessarily void his conviction, the plaintiff cannot recover monetary damages
in a civil action without first showing that he has invalidated the conviction by "revers[al] on
direct appeal, expunge[ment] by executive order, declar[ation of invalidity] by a state tribunal
authorized to make such determination, or . . . a federal court’s issuance of a writ of habeas
corpus." Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). Furthermore, the plaintiff must
pursue any correction to his judgment of conviction in the sentencing court, which he has done
unsuccessfully. Arrington v. U.S., Crim. No. 00-0l59, 2007 WL l238740, at *l (D.D.C. Apr.
26, 2007) (denying the plaintiffs "petition for post-conviction relief under 28 U.S.C. § 2255 . . .
."); see Taylor v. U.S. Ba'. of Parole, 194 F.2d 882, 883 (D.C. Cir. 1952) (stating that a motion to
vacate under 28 U.S.C. § 2255 is the proper vehicle for challenging the constitutionality of a
statute under which a [federal] defendant is convicted); Oj0 v. I.NS., 106 F.3d 680, 683 (5"' Cir.
l997) (explaining that the sentencing court is the only court with jurisdiction to hear a

defendant’s complaint regarding errors that occurred before or during sentencing). Since the

instant complaint fails to state a claim for either monetary relief or equitable relief, it will be

dismissed.l

 

Date: October §§ , 2012

‘ A separate Order accompanies this Memorandum Opinion.